MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00662-CR

                          JAMES JACKSON, III, Appellant

                                          V.
                          THE STATE OF TEXAS, Appellee

    Appeal from the 248th District Court of Harris County. (Tr. Ct. No. 1359104).


TO THE 248TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    The Court today considered a motion to dismiss the
             appeal filed by the appellant, James Jackson, III. No decision
             has yet been handed down in the case. The Court grants the
             motion. Accordingly the Court dismisses the appeal.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered December 11, 2014.

             Per curiam opinion delivered by panel consisting of Justices
             Jennings, Higley, and Massengale.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT